Citation Nr: 0534564	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  01-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of stress fracture of each foot prior to 
January 3, 2002, and in excess of 10 percent from January 3, 
2002.

2.  Entitlement to an increased disability rating for anxiety 
disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March to October 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision of the RO that, in 
part, denied compensable disability ratings for residuals of 
calcaneal stress fracture of the left foot and navicular 
stress fracture of the right foot, and denied disability 
ratings in excess of 30 percent for a service-connected 
anxiety disorder.

In October 2003, the Board remanded these matters to afford 
the veteran an opportunity for a hearing.  The veteran 
testified during a hearing before the undersigned at the RO 
in August 2004.

In December 2004, the Board again remanded these matters for 
further development.

In July 2005, the RO granted separate 10 percent disability 
ratings for residuals of calcaneal stress fracture of the 
left foot, and for residuals of navicular stress fracture of 
the right foot.  Each of these compensable disability ratings 
became effective January 3, 2002. 

Because higher evaluations are available for residuals of 
stress fracture of each foot, both prior to and after the 
date of VA x-rays on January 2, 2002, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, each of these claims remain viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The residuals of stress fracture of each foot are 
consistent with severe pes planus but no more than moderate 
foot injury in both feet.

2.  The veteran's anxiety disorder results in reduced 
reliability reduced reliability and productivity without 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a combined 30 percent disability rating 
for bilateral pes planus, claimed as residuals of stress 
fracture of each foot, have been met throughout the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2005).


5.  The criteria for a disability rating of 50 percent for 
anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the July 2001 statement of the case (SOC), the 
November 2002 and July 2005 supplemental SOCs (SSOCs), and 
the August 2001 and December 2004 letters, the RO and VA's 
Appeals Management Center (AMC) notified the veteran of the 
applicable rating criteria, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of each of the claims.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.  

VA's August 2001 and December 2004 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  

The December 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claims were 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals of Stress Fracture of Each Foot 

During an April 2000 VA examination, the veteran reported 
significant pain and stiffness in the morning, and he took 
anti-inflammatory medication.  Examination of both feet at 
that time revealed a normal gait pattern; motor strength was 
5/5 and symmetric.  There was no evidence of chronic skin 
changes.

Range of motion of both ankles was full, with varied degrees 
of extension, dorsiflexion, and plantar flexion.  The 
examiner diagnosed bilateral flat feet, and history of 
bilateral stress fracture, now resolved.

The April 2000 examiner commented that the veteran's early 
bilateral osteoarthropathy could be secondary to chronic 
ankle sprains, and that the veteran's peroneal tendinitis was 
not likely contributing to the veteran's flat feet.

X-rays taken of both feet on August 14, 2000, show minimal 
degenerative arthritis of the right first metatarsophalangeal 
joint.  No other abnormalities are noted.

VA progress notes, dated in March 2001, include a diagnosis 
of bilateral plantar fasciitis.

The report of a January 3, 2002 VA examination includes 
diagnoses of bilateral plantar fasciitis and flat feet with 
arthropathy of the metatarsal joint of the right great toe, 
which is responsible for the veteran's feet symptoms.

In August 2004, the veteran testified that his feet swelled a 
lot, and that he had been given some type of shot to help 
reduce the pain.  The veteran testified that he had a problem 
with the back of his ankles and with the front of his foot, 
which gave him a lot of pain and problems with prolonged 
standing.

The veteran underwent a VA examination in December 2004.  He 
reported being diagnosed in service with a fracture in his 
right foot from the extensive running necessary in basic 
training.  The veteran was given a wrap, but never placed in 
a cast.  He subsequently developed pain in his left foot 
also, and reported having flare-ups of pain and swelling in 
both feet.  During flare-ups, the veteran reportedly was 
unable to do his normal activities; his flare-ups were 
related to activity and were relieved by rest.  He currently 
was not working.  The veteran wore inserts before with some 
improvement, and had injections in both heels.

Examination revealed a bilateral pes planus with increased 
forefoot pronation and hindfoot valgus.  The veteran did have 
pain, bilaterally, at the insertion at the plantar fascia.  
He had pain and slight fatigability of both ankles with 
repetitive range of motion.  Pain was the more significant 
limitation.  Range of motion of each ankle was to 40 degrees 
on plantar flexion and to 10 degrees on dorsiflexion.  The 
examiner noted no significant lack of endurance with 
repetitive range of motion of both feet.  The veteran did 
walk with a slightly antalgic gait with a limp worse on the 
right side.  There was no evidence of any skin or vascular 
changes, and no evidence of instability of either ankle 
midtarsal or subtalar joints.  X-rays revealed bilateral 
talonavicular degenerative joint disease.  The examiner 
diagnosed bilateral pes planus, right great toe hallux 
rigidus, and bilateral talonavicular degenerative joint 
disease.

The December 2004 examiner also commented that the veteran's 
pain in his right foot was slightly more disabling than his 
left foot.  It was the opinion of the examiner that it was as 
likely as not that the pain in both feet was related to the 
veteran's large body habitus, or to trauma from recurrent 
injuries during basic training.

Residuals of stress fractures of each foot have been 
separately evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
foot injury. 

Pursuant to Diagnostic Code 5284, foot injuries (or residuals 
thereof) that are moderate are rated as 10 percent, 
moderately severe disability is rated 20 percent, and severe 
disability as 30 percent disabling.  The term "moderate" is 
not defined by regulation; however, the overall regulatory 
scheme contemplates a 10 percent rating in cases of ankylosis 
in good weight-bearing position, or with weight-bearing line 
over or medial to great toe, or of foot problems so disabling 
that there is atrophy, disturbed circulation and weakness, or 
where there is inward bowing of the tendo Achillis with pain 
on manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 
5276, 5277, 5278.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.
  
Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The normal ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, the evidence does not support a finding of 
moderately severe or severe foot disability of either foot to 
warrant the assignment of a disability rating in excess of 10 
percent under Diagnostic Code 5284. The range of motion of 
the veteran's ankles was full, prior to January 3, 2002, and 
x-rays then revealed minimal degenerative arthritis of the 
right first metatarsophalangeal joint.  The most recent 
evidence reflects flare-ups of pain, degenerative joint 
disease, and limitation of dorsiflexion of each ankle.  Even 
during flare-ups and with repeated activity, the veteran's 
pain is not so disabling as to warrant assignment of a 
disability rating in excess of 10 percent for each foot under 
Diagnostic Code 5284.  There is pain and "mild" 
fatigability, but no reported loss of motion due to these 
symptoms.  There was no lack of endurance or incoordination 
on the most recent examination.
  
Thus, even with consideration of functional loss due to pain 
and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, the evidence reflects no more than moderate residuals 
of stress fractures of each foot.

As indicated by the December 2004 examiner, the evidence is 
essentially in equipoise as to whether the veteran's symptoms 
of various foot disorders are due to trauma from recurrent 
injuries during basic training.  Given the nature of the 
symptoms and the possibility of overlap, the Board has 
attributed the vast majority of the veteran's symptoms to the 
service-connected residuals of stress fracture of each foot.  
See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The December 2004 examination report shows that the veteran 
was found to have pronation, and pain.  There have also been 
reports of swelling.  While callosities have not been clearly 
documented, the record shows most of the findings needed for 
a 30 percent rating on the basis of pes planus.  38 C.F.R. 
§§ 4.7, 4.21 (2005).  Accordingly, that evaluation is 
granted.

The veteran reported on the December 2004 examination that 
the disability was improved by inserts.  He is able to 
perform normal activities with pain only on flare ups or on 
first steps in the morning.  Thus, he does not exhibit 
extreme tenderness.  Spasms or marked inward displacement 
have apparently not been found.  Accordingly, the evidence is 
against a finding of pronounced pes planus.

In the absence of medical evidence of pronounced deformity or 
marked contraction, there is no basis for assignment of a 
disability evaluation in excess of 30 percent under 
Diagnostic Codes 5276 or 5278, respectively.  

Resolving reasonable doubt in the veteran's favor, a combined 
30 percent disability evaluation is warranted throughout the 
appeal period for severe, bilateral pes planus (claimed as 
residuals of stress fracture of each foot).

B.  Anxiety Disorder

The report of an August 2000 VA examination reflects an Axis 
I diagnosis of anxiety disorder, not otherwise specified.  
Currently reported symptoms include intermittent diarrhea, 
episodes of gastric bloating, symptoms of reflux, and 
frequent episodes of vomiting.  The veteran reported taking 
prescribed medications.  He was not currently working.  His 
daily activities included working on classic cars, furniture 
items, yard work, and domestic chores.  The veteran also 
served as a deacon in his church.  The examiner noted that an 
upper gastrointestinal examination in January 1999 showed no 
demonstrable gastroesophageal reflux or ulceration.

On examination, the veteran was awake, alert, neatly dressed 
and groomed, and cooperative and calm with good eye contact.  
His mood was described as generally good.  Affect was 
euthymic, maybe slightly anxious.  Verbal presentation showed 
normal rate and rhythm, and normal latency.  His thought 
processes were linear and goal oriented, with no looseness of 
associations or visual hallucinations.  The veteran denied 
suicidal or homicidal ideations.  He also denied ideas of 
reference, thought insertion, thought broadcasting, or 
paranoid ideations.  The veteran was oriented to person, 
place, and time.  His memory was intact for immediate, 
recent, and remote recall, for three objects.  The veteran 
described his mood as good, though he had episodes of 
depression and anxiety.  His sleep was fair.  The veteran 
awoke several times due to shortness of breath.  His appetite 
was good.

Private medical records show that, in August 2001, the 
veteran underwent an esophagogastroduodenoscopy procedure 
with biopsy.  A sessile polyp was found in the angulus.

The veteran underwent a VA psychiatric examination in 
December 2001.  The examiner noted that prior psychiatric 
examinations appear consistent in diagnosing an anxiety 
condition that likely exacerbates a stomach condition.  The 
veteran reported continued stomach problems.  He also 
reported having headaches and foot problems, and getting 
depressed.   

On examination, the veteran was alert and oriented to person, 
place, and time.  He was cooperative and pleasant.  He was 
unable to describe his mood; affect was euthymic.  Speech was 
normal in rate and volume.  Thought process was coherent, 
relevant, and goal-directed.  The veteran denied current or 
past suicidal or homicidal ideation.  He reported distrust of 
people, but denied paranoid thoughts.  He denied 
hallucinations.  The examiner noted that the veteran's 
immediate recall and remote memory were mildly impaired.  He 
could not name the vice president or the governor of 
California.  He recalled none of three words after five 
minutes, and only one of three words with category prompts.  
His concentration was fair to good.

The veteran did not describe obsessive or ritualistic 
behavior, or current problems with impulse control or 
inappropriate behavior.  He reported depressed mood 
approximately weekly, lasting a few moments at a time.  He 
reported symptoms associated with depression, such as 
increased appetite and sleep disturbance.  He denied panic 
attacks.  The December 2001 examiner diagnosed psychological 
factors affecting medical condition, versus somatoform 
disorder not otherwise specified.

In August 2004, the veteran testified that he had not been 
treated recently for anxiety.

During a February 2005 VA examination, the veteran reported 
that he had an active life, and that he did construction, 
remodeling, and building projects around his home.  He also 
prepared meals for family and friends, and was active in his 
church.  He reported being reluctant about being out in 
public for an extended time because of his problem with 
vomiting.  The veteran reported that he got along well with 
others, except those who took his money and lied to him.  He 
reported no recent psychiatric treatment.

On examination, the veteran appeared somewhat tense and 
anxious.  His concentration and attention were somewhat 
impaired, and the veteran lost track of the topic of 
conversation.  Current symptoms included anxiety and worry 
associated with restlessness, irritability, and muscle 
tension in his neck muscles.  The veteran was easily 
fatigued, and had trouble falling asleep and staying asleep.  
He also reported chronic gastrointestinal problems, 
especially vomiting.  The vomiting might be worse when the 
veteran was particularly nervous.  The examiner diagnosed 
generalized anxiety disorder, and assigned a GAF (Global 
Assessment of Functioning) score of 60.  

The examiner commented that the veteran maintained a positive 
relationship with his wife and family, and lived an active 
life style.  His activities were minimally affected by his 
symptoms of anxiety disorder.  The veteran did report that he 
avoided certain public outings because of his chronic daily 
vomiting.  His gastrointestinal symptoms were worsened by 
stress.

The examiner commented that he could not evaluate the 
veteran's gastrointestinal disability, but the Board notes; 
the service connection is not in effect for a 
gastrointestinal disorder apart from the psychiatric 
disability.

The current 30 percent evaluation was assigned on the basis 
of psychophysiological gastrointestinal reaction with anxiety 
neurosis under the former provisions of Diagnostic Code 9502.  
However, Diagnostic Code 9502 was eliminated prior to the 
veteran's June 2000 claim for an increased rating.  38 C.F.R. 
§ 4.130 (2005) (effective November 6, 1996).  Diagnostic 
Codes 9421 and 9423 now provide for the evaluation of 
somatization disorder.  38 C.F.R. § 4.130. 

In this case, however, the evidence reflects that the veteran 
has most recently been diagnosed with generalized anxiety 
disorder.  38 C.F.R. § 4.130, Diagnostic Codes 9400.

Regardless of the diagnosis, psychiatric disabilities are 
evaluated under the same criteria contained in the General 
Rating Formula.

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

While the recent examination notes that the veteran is 
leading an active life, it also noted his difficulties 
leaving his home, depression, irritability, and sleep 
disturbance.  His memory and concentration on examination 
were mildly impaired.

The GAF score of 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (1999).  The 
GAF, thus, contemplates many of the symptoms listed in the 
criteria for a 50 percent rating, and is consistent with a 
finding of reduced reliability and productivity.

Given the GAF and other findings on the recent examination, 
the Board finds the evidence to be in at least in equipoise.  
Resolving reasonable doubt in the veteran's favor, a 50 
percent rating is granted for anxiety disorder.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  The recent 
examinations disclosed no deficiencies in the area of school, 
family relationships, judgment, or thinking.  The veteran 
does not have deficiencies in most areas required for a 70 
percent disability rating.  As the rating criteria for the 
next higher, 70 percent, rating are not met or approximated, 
it follows that the weight of the evidence is against a 
rating in excess of 50 percent.  38 U.S.C.A. § 5107(b).

C.  Extraschedular Consideration 

The Board finds that there is no showing that the service-
connected disabilities have resulted in so exceptional or 
unusual a disability picture, so as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the July 2001 SOC).  

The veteran currently is not working.  The record, thus, does 
not show that his service-connected disabilities have caused 
marked interference with employment.  Nor is there evidence 
of recent treatment for the veteran's anxiety disorder.  In 
this regard, the Board notes that the veteran's residuals of 
stress fractures of each foot and his anxiety disorder have 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A combined 30 percent disability rating for residuals of 
stress fracture of each foot, is granted.

A disability rating of 50 percent for anxiety disorder is 
granted.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


